

115 HR 6563 IH: Lower Out-of-Pocket Costs for Seniors Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6563IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Pallone (for himself and Mr. Neal) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to prevent growth rate cliff for out-of-pocket
			 threshold under Medicare part D.
	
 1.Short titleThis Act may be cited as the Lower Out-of-Pocket Costs for Seniors Act. 2.Preventing growth rate cliff for out-of-pocket cost threshold under Medicare part DSection 1860D–2(b)(4)(B)(i) of the Social Security Act (42 U.S.C. 1395w–102(b)(4)(B)(i)) is amended—
 (1)in subclause (III), by adding at the end or; (2)in subclause (IV)—
 (A)by striking each of years 2016 through 2019 and inserting 2016 and each subsequent year; and (B)by striking the semicolon at the end and inserting a period; and
 (3)by striking subclauses (V) and (VI). 